EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Stefan Koschmieder on 03 May 2022.
Withdrawn claims 8-20 have been canceled.

	The amendment filed 08 March 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2-6 have been canceled.
2. New claims 21-24 have been added.
3. Claims 1 and 7 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102 and 103.
	Claims 1, 7 and 21-24 are pending in the case after the Examiner’s amendment as above.	Support is seen in the specification for the claim amendments and new claims 21-24 (pages 14-16 and 18-19).
	The rejection of claims 5 and 7 under 35 USC 112, second paragraph has been overcome by amendment. The rejection of claim 6 has been rendered moot by cancelation.
	The rejection of claims 2-4 under 35 USC 102(a)(1) as being anticipated by Guo et al, and the rejection of claims 5-6 under 35 USC 103 as being unpatentable over Guo et al in view of Liu et al have been rendered moot by cancelation of the said claims.
	The rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by Guo et al has been withdrawn in view of the amendment to claim 1 and applicant’s remarks. Guo et al does not teach beta-cyclodextrin having epoxy, acrylic, isocyanate or amide group substituted on it bonded to the graphene nanosheet and covering >90% of the surface of the nanosheets.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Guo et al does not teach beta-cyclodextrin having epoxy, acrylic, isocyanate or amide group substituted on it bonded to the graphene nanosheet and covering >90% of the surface of the nanosheets. Liu’s composition is a graphene oxide nanosheet. Moreover, the CD in Liu is attached perpendicular to the surface of the nanosheet via an acrylic group and not coplanar.
	There is no teaching, suggestion or motivation in the combined teachings of the prior art to arrive at the graphene and beta-cyclodextrin composition and to include one or more of alpha and/or gamma cyclodextrins to form a network as claimed.
Therefore, pending claims 1, 7 and 21-24 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623